Title: To Thomas Jefferson from Benjamin Hawkins, 14 February 1793
From: Hawkins, Benjamin
To: Jefferson, Thomas



Senate Chamber 14 Feby. 1793

Mr. Strong
Mr. Rutherford
Mr. Hawkins
The committee on the enclosed bill reported verbally in substance as follows. That the line to be run would be exparte, as the President of the United States was authorized to appoint the officers to be employed in running the line, although such line would have affected the jurisdiction of the States of Virginia and Kentuckey, and perhaps, would have affected the property of their citizens. That the inhabitants of the territory south of the Ohio, being now entitled by their numbers to a Legislature, should be left to establish their boundary with the adjoining States, that any interferance on the part of the general government is unnecessary, and that the expense of running the line ought to be paid by the States particularly interested. Yours sincerely

Benjamin Hawkins

